

Bank of America


AMENDMENT NO. 4 TO LOAN AGREEMENT
 
This Amendment No. 4 (the "Amendment") dated as of August 21, 2013, is between
Bank of America, N.A. (the “Bank") and Air T, Inc., Mountain Air Cargo, Inc.,
Global Ground Support, LLC, CSA Air, Inc. and Global Aviation Services, LLC (the
"Borrower”).  MAC Aviation Services, LLC was dissolved and as a result, is not
longer a co-borrower under the Agreement.
 
RECITALS
 
A. The Bank and the Borrower entered into a certain Loan Agreement dated as of
September 18, 2007 (together with any previous amendments, the “Agreement"). The
current commitment amount of Facility No. 1 is $7,000,000.00.
 
B.  
The Bank and the Borrower desire to amend the Agreement.

 
AGREEMENT
 
 
1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.
 
2. Amendments. The Agreement is hereby amended as follows:
 
2.1.   In Paragraph 2.2 Availability Period the date “August 31, 2014” is
changed to “August 31, 2015”.
 
   2.2.   Any reference in the Agreement to the “British Bankers Association
LIBOR Rate” is amended to read as follows: “the British Bankers Association
LIBOR Rate (or any successor thereto approved by the Bank if the British Bankers
Association is no longer making a LIBOR rate available).”
 
3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank (b) the representations and warranties
in the Agreement are true as of the date of this Amendment as if made on the
date of this Amendment, (c) this Amendment does not conflict with any law,
agreement, or obligation by which the Borrower is bound, and (d) if the Borrower
is a business entity or a trust, this Amendment is within the Borrower's powers,
has been duly authorized, and does not conflict with any of the Borrower's
organizational papers.
 
4. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement, including but not limited to the Dispute
Resolution Provision, shall remain in full force and effect.
 
5. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.
 
6. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN




 
OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE CONTRARY, (C) THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BEIWEEN THE PARTIES, AND (D) THIS DOCUMENT MAY
NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.




 
This Amendment is executed as of the date stated at the beginning of this
Amendment.
 
 
 
                   Bank of America, N. A.


                   By:                 /s/Charles R.
Dickerson                                           
                            Charles R. Dickerson, Senior Vice President






                   BORROWER(S):


                   Air T, Inc.


                   By:                 /s/ John
Parry                                                     (Seal)
                           John Parry, Vice President – Finance


                   Mountain Air Cargo, Inc.


                   By:                 /s/ John
Parry                                                     (Seal)
                         John Parry, Vice President – Finance


                   Global Ground Support, LLC


                   By:                /s/ John
Parry                                                     (Seal)
                          John Parry, Vice President – Finance


                   CSA Air, Inc.


                   By:                /s/ John
Parry                                                     (Seal)
                         John Parry, Vice President – Finance


                   Global Aviation Services, LLC


                   By:                /s/ John
Parry                                                     (Seal)
                         John Parry, Vice President – Finance









